Citation Nr: 1612267	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-08 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1979 to August 1983 and from August 1983 to April 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This case was before the Board in December 2013 when the Board granted a 30 percent evaluation for sinusitis, maxillary, chronic and reopened entitlement to service connection for hypertension and remanded entitlement to service connection for hypertension on the merits for additional development.  It now returns for appellate review.  

Entitlement to increased ratings for bilateral pes planus and a right shoulder disability, were raised by the record in an October 2012 substantive appeal, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary in this case so VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim of service connection for hypertension.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Veteran has most recently asserted that his current diagnosis of hypertension onset within one year of separation of active service.  Specifically, during the February 2014 VA examination, the Veteran reported he went to a VA medical facility in 2000, about a year after separation from service, and was started on blood pressure medication.  Furthermore, in an April 2009 21-4142, Authorization and Consent to Release Information to VA, the Veteran reported he had sought treatment from the VA Escondido clinic since he separated from service.  However, the first VA treatment record associated with the claims file, from the Escondido Community Based Outpatient Clinic (CBOC), part of the San Diego Healthcare System, is dated in December 2002.  Based on the foregoing, the Board finds that a remand is necessary for the purpose of obtaining any VA treatment records, from the San Diego Healthcare System, including the Escondido CBOC, since the Veteran's separation from service, April 1999 to December 2002.

Additionally, the Board finds that the development requested by the Board's December 2013 remand directives was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case additional development must be conducted. 

The December 2013 Board remand directed another to attempt to obtain the Veteran's complete service treatment records should be undertaken.  The December 2013 Board remand specifically stated that such should include copies of any records from the Veteran's initial period of service.  Pursuant to the December 2013 Board remand, service treatment records were associated with the record in April 2014; however, these records do not include records from the Veteran's initial period of service, from February 1979 to August 1983.  As the obtained service treatment records are not compliant with the December 2013 Board remand directive, the Board finds that a remand is required to obtain all outstanding service treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate records custodian and request the Veteran's complete service treatment records from his active service, to include records from the Veteran's initial period of service from February 1979 to August 1983.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the Veteran's VA treatment records, from the San Diego Healthcare System, to include to Escondido CBOC, dated from April 1999 to December 2002.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Following review of the newly received records as directed above, develop the Veteran's claim as appropriate, to include obtaining any VA examination or opinion necessary to accurately decide the claim.

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






